In the United States Court of Federal Claims
                                       No. 14-228C
                                 (Filed: August 12, 2014)


************************************
                                    *
VANESSA BROOKS                      *
Doing business as                   *
BORROWED TIME                       *
ENTERERPRISES, INC.,                *
                                    *
                  Plaintiff,        *
                                    *
            v.                      *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
                                    *
*************************************

                                        ORDER

        On March 25, 2014, Counsel for Plaintiff filed a Complaint in this Court. On that
same date, the Clerk’s Office noted that Counsel for Plaintiff was not admitted to practice
before the U.S. Court of Federal Claims. The Clerk’s Office advised Counsel for
Plaintiff the steps necessary to proceed with his admission, to be completed by May 12,
2014. To date, Counsel has not filed the necessary documents to be admitted to practice
before this Court. As such, the Court hereby DISMISSES WITHOUT PREJUDICE the
above captioned case for failure to prosecute.

                                                            s/ Edward J. Damich
                                                            EDWARD J. DAMICH
                                                            Senior Judge